Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/906,129 filed on September 08, 2022.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	Claims 5, 12, 22 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make clarifications and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 5. (As amended) The light-emitting device of claim 3, wherein the carrier comprises one or more electrical traces that are electrically coupled with the one or more electrically conductive contact pads at the first plane.
Claim 12. (As amended) The light-emitting device of claim 1, wherein a height of the at least one LED is less than a height of the one or more electrically conductive contact pads.
Claim 22. (As amended) The light-emitting device of claim 20, wherein the carrier comprises one or more electrical traces that are electrically coupled with the one or more electrically conductive contact pads.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-4, 10, 15, 17, 19-21 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Vampola et al. (2018/0182927 A1).
Regarding independent claim 1, Vampola et al. et al. teaches a light-emitting device (Fig. 1, para [0024]) comprising:
an active electrical element (130 PCB, ¶25 comprises conductive material) comprising:
a first face (upper surface of 130) and a second face (bottom surface of 130) that opposes the first face; and
one or more electrically conductive contact pads (117) on the first face (upper surface) that are electrically coupled to one or more external electrical connections (115) at a first plane (see annotated figure below) that is above the first face (upper surface of 130); and
at least one light-emitting diode (LED) (109/107/105) on the first face (upper surface), the at least one LED (109/107/105) comprising at least one anode (129, para [0025]) or cathode contact that is electrically coupled with the active electrical element (130) along a second plane (see annotated figure below) that is closer to the first face (upper surface of 130) than the first plane (see the annotated figure below).

    PNG
    media_image1.png
    486
    684
    media_image1.png
    Greyscale


Regarding claim 2, Vampola et al. et al. teaches wherein (Fig. 1), the at least one anode (129, para [0025]) or cathode contact is mounted to corresponding electrical traces (119) that are on the first face (upper surface) of the active electrical element (130).
Regarding claim 3, Vampola et al. et al. teaches wherein (Fig. 1), further comprising a carrier (110, ¶24) on the active electrical element (130) such that the at least one LED (109/107/105) is between the carrier (110) and the active electrical element (130).
Regarding claim 4, Vampola et al. et al. teaches wherein (Fig. 1), the carrier (110) is light-transmissive (substrate 110 is a transparent sapphire substrate, ¶24) to wavelengths of light generated by the at least one LED (109/107/105).
Regarding claim 10, Vampola et al. et al. teaches wherein (Fig. 1), further comprising one or more additional contact pads (159) on the first face (upper surface) that are configured to receive at least one of a voltage sensing signal and a current sensing signal (this is a functional limitation).
Regarding claim 15, Vampola et al. et al. teaches wherein (Fig. 1), the active electrical element (130) is configured to receive a control signal and actively maintain an operating state of the at least one LED (this is a functional limitation).
Regarding independent claim 17, Vampola et al. et al. teaches a light-emitting device (Fig. 1, para [0024]) comprising:
Attorney Docket No. 3394-063 Serial No. 16/906,129at least one light emitting diode (LED) (109/107/105); and
an active electrical element (130 PCB, ¶25 comprises conductive material) electrically coupled to the at least one LED (109/107/105), the active electrical element (130) comprising a first face (upper surface of 130) and a second face (bottom surface of 130) that opposes the first face, and one or more electrically conductive contact pads (117) on the first face (upper face of 130) that are electrically coupled to one more external electrical connections (115) at a first plane (see annotated figure below) that is above the first face to receive at least one of a voltage sensing signal and a current sensing signal (this is a functional limitation).

    PNG
    media_image1.png
    486
    684
    media_image1.png
    Greyscale


Regarding claim 19, Vampola et al. et al. teaches wherein (Fig. 1), the at least one LED (109/107/105) is on the first face (upper surface of 130) of the active electrical element (130).
Regarding claim 20, Vampola et al. et al. teaches wherein (Fig. 1), further comprising a carrier (110) on the active electrical element (130) such that the at least one LED (109/107/105) is between the carrier (110) and the active electrical element (130).
Regarding claim 21, Vampola et al. et al. teaches wherein (Fig. 1), the carrier (110) is light-transmissive (substrate 110 is a transparent sapphire substrate, ¶24) to wavelengths of light generated by the at least one LED (109/107/105).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.
12.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vampola et al. (2018/0182927 A1) as applied to claim 1 above, and further in view of Tsai et al. (2021/0005761 A1).
Regarding claim 12, Vampola et al. teaches all of the limitations of claim 1 from which this claim depends.
Vampola et al. is explicitly silent of disclosing wherein, a height of the at least one LED is less than a height of the one or more electrically conductive contact pads.
Tsai et al. teaches wherein (Fig. 1), a height of the at least one light emitting device (12, para [0017]) is less than a height (see Fig. 1) of the one or more conductive pillars (15, para [0015], [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Tsai et al., in order to provide a fan-out structure for the electronic components 12 and 13 (¶26).
Regarding claim 13, Vampola et al. teaches all of the limitations of claim 1 from which this claim depends.
Vampola et al. is explicitly silent of disclosing wherein, the at least one LED comprises a plurality of LEDs that form an LED pixel on the first face of the active electrical element.
Tsai et al. teaches wherein (Fig. 1), the optical device (1, para [0015]) comprises a plurality of light emitting diode/device (12, 13, para [0017, [0019]) that form an LED pixel on the first face of the active electrical element (10) (this is a functional limitation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Tsai et al., in order to provide or detect lights with the same color or different colors.
Regarding claim 14, Vampola et al. teaches all of the limitations of claim 1 from which this claim depends.
Vampola et al. is explicitly silent of disclosing wherein, the at least one LED comprises a plurality of LEDs that form a plurality of LED pixels on the first face of the active electrical element.
Tsai et al. teaches wherein (Fig. 1), the optical device (1, para [0015]) comprises a plurality of light emitting diode/device (12, 13, para [0017, [0019]) that form a plurality of LED pixels on the first face of the active electrical element (10) (this is a functional limitation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Tsai et al., in order to provide or detect lights with the same color or different colors.

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vampola et al. (2018/0182927 A1) as applied to claim 1 above, and further in view of Lee et al. (2020/0203319 A1).
Regarding claim 16, Vampola et al. teaches all of the limitations of claim 1 from which this claim depends.
Vampola et al. is explicitly silent of disclosing wherein, the active electrical element comprises an application-specific integrated circuit.
Lee et al. teaches wherein (Fig. 10), the active electrical element (150, ¶31) comprises an application-specific integrated circuit (300, ¶31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Lee et al. and modify the PCB structure of Vampola et al., in order to benefiting the advantages of high precision, high defect-free rate, and fast product manufacture (¶33).

Allowable Subject Matter
14.	Claims 5-8, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites “….the carrier comprises one or more electrical traces that are electrically coupled with the one or more contact pads (610) at the first plane”.
Claim 22 recites “….the carrier comprises one or more electrical traces that are electrically coupled with the one or more contact pads”.

Examiner’s Note
15.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/lines in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Response to Arguments
16.	It has been acknowledged that the applicant amended claims 1, 17 per the response dated on 09/08/2022.
Applicant’s arguments with respect to the amended claims have been carefully reviewed but moot due to new grounds of rejection in the current office action above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819